           Case 2:20-cv-00966-NR Document 41-1 Filed 07/10/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 DONALD J. TRUMP FOR PRESIDENT,
 INC., et. al.,                 No. 2:20-CV-00966-NR

                Plaintiffs,
                                              Judge J. Nicholas Ranjan
 v.

 KATHY BOOCKVAR, et. al.,                     Electronically Filed Document

                Defendants.


                  AFFIDAVIT OF GERARD J. GEIGER IN SUPPORT OF
                      MOTION FOR ADMISSION PRO HAC VICE

      I, Gerard J. Geiger, Esquire, make this affidavit in support of the motion for my

addition to appear and practice in this Court in the above-captioned matter as counsel

pro hac vice for Defendants, Carbon County Board of Elections, Monroe County Board

of Elections, Pike County Board of Elections, and Snyder County Board of Elections,

pursuant to LCvR 83.2, LCvR 83.3, and this Court’s Standing Order Regarding Pro Hac

Vice Admissions dated May 31, 2006 (Misc. No. 06-151). I do hereby depose and say as

follows:

      1. I am an Attorney for the County of Monroe, Pennsylvania.

      2. My business address is NEWMAN | WILLIAMS, 712 Monroe Street,

            Stroudsburg, PA 18360-0511.

      3. I am a member in good standing of the bars of the Supreme Court of

            Pennsylvania and the Eastern and Middle Districts of Pennsylvania.

      4. My bar identification number is 44099.




                                  ATTACHMENT – 1
        Case 2:20-cv-00966-NR Document 41-1 Filed 07/10/20 Page 2 of 2




      5. A current certificate of my good standing from the Supreme Court of

         Pennsylvania has been requested and will be filed as a separate document

         upon receipt.

      6. There are no previous disciplinary proceedings concerning my practice of law

         that have resulted in a non-confidential negative finding or sanction by the

         disciplinary authority of the bar or any state or any United States Court.

      7. I attest that I am a registered user of ECF in the United States District Court

         for the Western District of Pennsylvania.

      8. I attest that I have read, know, and understand the Local Rules of Court for

         the United States District Court for the Western District of Pennsylvania.

      9. Based on the foregoing, I respectfully request that I be granted pro hac vice

         admission in this matter.

      I certify and attest that the foregoing statements made by me are true. I am

      aware that if any of the foregoing statements made by me are false, I am subject

      to punishment.

                                         GERARD J. GEIGER
                                         Attorney for Monroe County, Pennsylvania


Date: July 10, 2020                      s/ Gerard J. Geiger___________________

                                         Attorney ID 44099
                                         NEWMAN | WILLIAMS
                                         P.O. Box 511
                                         712 Monroe Street
                                         Stroudsburg, PA 18360
                                         Phone: (570) 421-9090
                                         Email: GGeiger@newmanwilliams.com
                                         Counsel for Defendants Carbon, Monroe, Pike,
                                         and Snyder Counties Board of Elections




                                 ATTACHMENT – 1
